DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.

Remarks
Claims 1, 4-7, 9, 17, and 20-21 are amended.
Claims 2-3, 12-16, and 18-19 are cancelled.
Claims 1, 4-11, 17, and 20-21 are pending.


Claim Objections
Claims 17 and 20-21 are objected to because of the following informality:
	
	
	
	
	
	Claim 17 is objected to because of the informality in the recitation "the panel" in lines 16-17.  Examiner suggests changing the recitation to “the photovoltaic panel”.  All claims which depend on clam 17 are objected by virtue of dependency.  Appropriate correction is required.
		
	Claim 20 is objected to because of the informality in the recitation "the frame" in line 1.  Examiner suggests changing the recitation to “the mounting frame”.  All claims which depend on clam 19 are objected by virtue of dependency.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-11, 17, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “being inset a distance from” in lines 5-6.  It is unclear as to what Applicant intends the limitation “being inset a distance from” to further limit.  For the purpose of this office action, the recitation will be treated as if it recites “being inset with a distance from”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 1 recites “therebetween” in line 9.  It is unclear as to what Applicant intends the limitation “therebetween” to further limit.  For the purpose of this office action, the recitation will be treated as if it recites “between the plurality of spaced frame members”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 1 recites “the central portion” in line 12.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the elongate central portion of the first frame member”.  All claims which depend on clam 2 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 5 recites “the pair of rails” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the plurality of spaced mounting rails”.  All claims which depend on clam 5 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 6 recites “therebetween” in line 3.  It is unclear as to what Applicant intends the limitation “therebetween” to further limit.  For the purpose of this office action, the recitation will be treated as if it recites “between the plurality of mounting rails”.  All claims which depend on clam 6 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 17 recites “therebetween” in line 13.  It is unclear as to what Applicant intends the limitation “herebetween” to further limit.  For the purpose of this office action, the recitation will be treated as if it recites “between the plurality of spaced mounting members”.  All claims which depend on clam 17 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 17 recites “a second frame member” in line 14.  It is unclear whether the claimed “a second frame member” is identical to or a different feature from the claimed “a second frame member” in lines 9-10.  For the purpose of office action, the recitation will be treated as if it recites "the second frame member ".  All claims which depend on clam 17 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 17 recites “the opposed end portions” in line 15.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the two opposed end portions”.  All claims which depend on clam 17 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 17 recites “the two opposed ends” in line 15.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “two opposed ends”.  All claims which depend on clam 17 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 17 recites “the end members” in line 17.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “end members”.  All claims which depend on clam 17 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 20 recites “the frame ends” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the two opposed end portions”.  Appropriate correction is required.
	Claim 20 recites “the frame central member” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the central portion”.  Appropriate correction is required. 
	Claim 21 recites “the photovoltaic panel perimeter” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the panel perimeter”.  Appropriate correction is required.
	Claim 21 recites “a perimeter edge” in line 2.  It is unclear whether the claimed “a perimeter edge” is identical to or a different feature from the claimed “a perimeter edge” in claim 17.  For the purpose of office action, the recitation will be treated as if it recites "the perimeter edge ".  Appropriate correction is required.
Claim 21 recites “a perimeter frame” in line 2.  It is unclear whether the claimed “a perimeter frame” is identical to or a different feature from the claimed “a mounting frame” in claim 17.  Appropriate correction is required.
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over WEST (US 20120125410 A1) in view of POLCE (US 20050145274 A1).
	Regarding claim 17, WEST teaches a photovoltaic module (see the PV module 411, see Figs. 3, 51-52 in view of Fig. 55; WEST discloses FIG. 55 depicts a perspective view of an alternate embodiment of PV module 11 as shown in FIG. 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the PV module 411 in Fig. 55 in the photovoltaic (PV) module framing and coupling system of WEST, because WEST suggests using the PV module 411 in Fig. 55  comprising:
a photovoltaic panel (see the PV laminate 420, see Fig. 55) having an upper surface including a plurality of photocells and an opposed bottom surface (see the upper surface and the opposed bottom surface of the PV laminate, see Fig. 55; Regarding the claimed “including a plurality of photocells”, POLCE disclose “The same producer sells the solar cells in the form of chips or wafers; Each solar cell is formed on a single chip or wafer; The buyer of these cells then assembles them in large panels in a series or series-and-parallel combination to produce a higher output power than is possible from one monolithic solar cell”.  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the plurality of solar cells in a series or series-and-parallel combination for the PV laminate of  WEST as taught by POLCE, because the plurality of solar cells in a series or series-and-parallel combination produce a higher output power), the photovoltaic panel being bounded by a panel perimeter including a perimeter edge (see Fig. 55; see the perimeter including a perimeter edge); and 
a mounting frame (see the frame 412, see Fig. 55) secured to a panel bottom surface (see Fig. 55; The frame is secured to the bottom surface of the PV laminate 420), the mounting frame being offset from the perimeter edge of the photovoltaic panel (see Fig. 55), wherein a lip portion of the photovoltaic panel extends beyond the mounting frame (see Fig. 55; The lip portion of the PV laminate extends beyond the frame 412), the mounting frame including an upper surface secured to the panel (see the upper surface of the frame 412, which is secured to the PV laminate 20, see Fig. 55) and an opposed lower end having a mounting projection adapted to secure the photovoltaic module to a rail (see the opposed lower end having a mounting projection of the frame 412, which is adapted to secure the PV module to the purlin 180, see Figs. 3, 51-52), wherein the mounting frame includes a first frame member and a second frame member (see the first frame member and the second frame member in Fig. 55 attached below), each frame member having a plurality of elongate members (see the plurality of elongate members in Fig. 55 attached below) wherein the first and second frame members are secured to the panel bottom surface in opposed spaced relation to each other (see Fig. 55 attached below), and
wherein the mounting frame includes a plurality of spaced mounting members having a gap extending therebetween (see the two frame members having a gap extending therebetween, see Fig. 55),	and the first frame member (see the 1st frame member of the frame 412 in Fig. 55 attached below) and a second frame member (see the 2nd frame member of the frame 412 in Fig. 55 attached below) each have a central portion having two opposed end portions and the opposed end portions extending from the two opposed ends forming a generally U-shaped configuration (see Fig. 55 attached below), the first and second frame members being disposed on the panel wherein the end members of the first and second frame members extend from the central portion toward each other are in spaced opposed relation to each other (see Fig. 55 attached below).

    PNG
    media_image1.png
    719
    1205
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    558
    1222
    media_image2.png
    Greyscale

	 
	Regarding claim 20, Applicant is directed above for a full discussion as applied to claim 17.
	WEST teaches the frame ends extend generally perpendicular from the frame central member (see Fig. 55 attached in the rejection of claim 17).

	Regarding claim 21, Applicant is directed above for a full discussion as applied to claim 17.
.


Response to Arguments
	Applicant's arguments filed on 01/21/2021 and 05/03/2021 have been fully considered, but they are not persuasive.
	Regarding claim 17, Applicant’s argument regarding that the prior art does not teach or suggest the amended claims in P7-P8, is not persuasive.
	Modified WEST teaches all limitations including new limitations required by the amended claim17 (see the modified rejections of claim 17). 


Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TAE-SIK KANG/
Primary Examiner, Art Unit 1726